Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 21, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148522                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148522
                                                                    COA: 312483
                                                                    Wayne CC: 12-002208-FC
  TIMOTHY THOMAS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 17, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals to
  the extent that it affirmed the lower court’s order for the payment of a specific amount of
  restitution, we VACATE the sentence of the Wayne Circuit Court insofar as it ordered
  the defendant to pay restitution in the amount of $35,000, and we REMAND this case to
  the circuit court to conduct an evidentiary hearing to determine the appropriate amount of
  restitution to be paid by the defendant. In all other respects, leave to appeal is DENIED,
  because we are not persuaded that the remaining question presented should be reviewed
  by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 21, 2014
           s0514
                                                                               Clerk